Docket No. 107498.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




In re ANDREW B. (The People of the State of Illinois, Appellee v.
                  Andrew B., Appellant).

                 Opinion filed February 19, 2010.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    The question presented in this appeal is whether section 3–611 of
the Mental Health and Developmental Disabilities Code (Code) (405
ILCS 5/3–611 (West 2006)) and the discharge provisions in sections
1–109 and 2–104 of the Code (405 ILCS 5/1–109, 2–104 (West
2006)) mandate full physical release of an individual previously
ordered discharged before the State may file a subsequent petition for
involuntary admission.
    The circuit court of Winnebago County ordered that respondent
be involuntarily admitted pursuant to section 3–600 of the Code (405
ILCS 5/3–600 (West 2006)). The appellate court affirmed, rejecting
respondent’s argument that the petition seeking his involuntary
admission was untimely filed under section 3–611 of the Code. 386 Ill.
App. 3d 337, 347. For the reasons that follow, we affirm the judgment
of the appellate court.

                          I. BACKGROUND
    The instant case arises from a series of commitment proceedings
involving respondent, Andrew B., an individual with a history of
mental illness. On March 26, 2007, respondent voluntarily admitted
himself to Singer Mental Health Center. On May 7, 2007, respondent
expressed a desire to leave the facility, and a social worker filed a
petition for respondent’s involuntary admission under sections 3–403
and 3–404 of the Code (405 ILCS 5/3–403, 3–404 (West 2006)).1
Ultimately, the State voluntarily dismissed the petition, and the trial
court ordered respondent discharged on June 12, 2007, but
respondent was not physically released. Instead, the next day a social
worker filed a petition for respondent’s emergency admission by
certificate under section 3–600 of the Code (405 ILCS 5/3–600 (West
2006)). As with the previous petition, this petition was voluntarily
dismissed by the State, and the court again ordered respondent
discharged on June 19, 2007. Respondent, however, was not released,
and on June 20, 2007, a social worker filed another petition for his
emergency admission under section 3–600.
    The June 20, 2007, petition is the subject of the instant appeal.
The petition alleged that respondent was delusional, unable to protect
himself from harm, consumed only one-third of his meals, refused his
medications, and drank dangerous amounts of water. Two
accompanying psychiatrists’ certificates were attached to the petition
and contained similar allegations. The trial court ordered respondent
evaluated by a qualified examiner and scheduled a hearing on the
matter.
    Respondent filed a motion to dismiss the petition, arguing that
because he was never physically released pursuant to the court’s
previous discharge orders, his continued detention at the facility


  1
   Respondent contends an earlier petition for involuntary admission was
dismissed by the trial court on April 10, 2007, and he was ordered
discharged, but the record does not contain this order.

                                  -2-
violated his rights under the Code and entitled him to a full and
complete release. The court denied respondent’s motion to dismiss,
concluding “the failure to discharge [respondent], if there was, in fact,
a failure, and it’s not clear that there was” did not necessarily
invalidate otherwise valid subsequent emergency admission
proceedings.
    At the hearing, the State presented the testimony of Dr. Howard
Paul, a psychiatrist, and Dr. William Welch, the court-appointed
examiner and clinical psychologist. Dr. Paul treated respondent since
his admission, and he believed respondent needed immediate
hospitalization because he suffered from paranoid schizophrenia. Dr.
Paul opined respondent was reasonably expected to inflict serious
physical harm on himself or other individuals and had shown conduct
that would cause others to believe respondent would harm them. Dr.
Paul further opined respondent could not take care of his own basic
physical needs because he consumed excessive quantities of water,
causing potentially fatal seizures from a dangerously low level of
sodium in his blood. According to Dr. Paul, on at least one occasion,
respondent had a grand mal seizure as a consequence of his diminished
blood-sodium level. Dr. Paul believed hospitalization was the least
restrictive environment for respondent.
    Dr. Welch, the court-appointed examiner, testified that respondent
generally refused to talk during his interviews. Dr. Welch reviewed
respondent’s medical record and, in his opinion, respondent was
seriously mentally ill and unable to care for his own basic physical
needs.
    Following the hearing, the trial court found the State proved by
clear and convincing evidence that respondent was mentally ill and
could not provide for his basic needs to protect himself from serious
harm and, therefore, was subject to involuntary admission for 90 days.
The court further found that hospitalization was the least restrictive
alternative.
    On appeal, respondent argued the trial court’s order should be
reversed because the emergency petition was untimely filed. 386 Ill.
App. 3d at 338. According to respondent, although the trial court
twice ordered his discharge from the facility, he was not physically
released and was continually confined since his request to leave on
May 7. Citing section 3–611’s mandate that a petition be filed within

                                  -3-
24 hours of admission (405 ILCS 5/3–611 (West 2006)), respondent
argued that the petition at issue, filed June 20, was not filed within 24
hours of his admission and was therefore invalid.
     The appellate court first determined that, while the expiration of
the underlying 90-day admission period rendered respondent’s appeal
moot, his claims should be considered under the public interest
exception to the mootness doctrine. The court next recognized that
respondent’s argument challenging the validity of the petition based
on its timeliness and his continuous detention mirrored the arguments
accepted by the courts in In re Helen S., 342 Ill. App. 3d 330 (2003),
and In re Nancy A., 342 Ill. App. 3d 355 (2003). Helen S. and Nancy
A. held that when a petition seeking involuntary admission of a patient
was dismissed and the patient ordered discharged, but the patient was
not physically released, any subsequent petitions were untimely under
section 3–611 if not filed within 24 hours of the patient’s initial
admission.
     The appellate court, however, disagreed with Helen S. and Nancy
A. and reached the opposite conclusion. Relying on In re Shaw, 153
Ill. App. 3d 939 (1987), the court concluded that when a petition
seeking involuntary admission of a patient is dismissed and the patient
ordered discharged, a new petition could still be filed, regardless of
whether the individual was physically released. Citing Shaw, the court
reasoned that after dismissal of the petition and entry of the discharge
order, the facility no longer had authority to detain the individual
because he or she could no longer be considered a patient.
     Nonetheless, according to the court, if that individual thereafter
exhibited symptoms warranting involuntary admission, the individual
could be detained for 24 hours pending the filing of a new petition.
The court explained that “[t]he validity of this new petition has no
relation to the validity of the old petition, nor is it tainted by any
impropriety in the respondent’s prior detention. A new petition begins
a new proceeding, to be judged for validity independent of any prior
proceedings.” Accordingly, the appellate court affirmed the trial
court’s judgment. 386 Ill. App. 3d at 347.
     We allowed respondent’s petition for leave to appeal. 210 Ill. 2d
R. 315.



                                  -4-
                             II. ANALYSIS
    On appeal, respondent challenges the trial court’s involuntary-
admission order. Initially, however, we note this appeal is moot
because respondent’s underlying 90-day admission period has expired.
In re Alfred H.H., 233 Ill. 2d 345, 350 (2009). Therefore, we must
determine whether an exception to the mootness doctrine applies.
Alfred H.H., 233 Ill. 2d at 351. We first consider the public interest
exception because the appellate court found the exception allowed
review of respondent’s appeal. 386 Ill. App. 3d at 340. The State also
agrees that the public interest exception applies here.
    The public interest exception permits review of an otherwise moot
appeal when: (1) the issue is of a public nature; (2) an authoritative
determination is necessary to guide public officers in future cases; and
(3) there is a likelihood the issue will recur. Alfred H.H., 233 Ill. 2d
at 355. This exception must be construed narrowly and established by
a clear showing of each criterion. Alfred H.H., 233 Ill. 2d at 355.
    Here, respondent challenges the validity of a petition seeking his
involuntary admission filed after the facility did not physically release
him following multiple discharge orders. This issue undeniably
presents a question of public nature because it involves a dispute over
the procedural requirements for involuntarily admitting individuals
previously ordered discharged, thus satisfying the exception’s first
element. The second element is satisfied because our appellate court
is divided on the issue, resulting in the need for an authoritative
determination by this court. The third element is also satisfied because,
as illustrated in this case, the issue is likely to recur when mental-
health professionals believe continued involuntary admission is
warranted after entry of a discharge order. Consequently, we conclude
the public interest exception applies and next address the merits of
respondent’s claims.
    Respondent argues strict compliance with the Code’s definition of
discharge is required and, therefore, he was entitled to physical release
after the trial court ordered his discharge. Citing sections 1–109 and
2–104 of the Code (405 ILCS 5/1–109, 2–104 (West 2006)),
respondent observes that discharge is defined as “the full release of
any person admitted or otherwise detained under [the Code] from
treatment, habilitation, or care and custody,” and when an individual
is discharged he is statutorily entitled to receive all of his lawful

                                  -5-
personal property from the mental-health facility.
    Relying on section 3–611 of the Code (405 ILCS 5/3–611 (West
2006)), respondent contends that a petition seeking involuntary
admission must be filed within 24 hours of an individual’s admission
to a mental-health facility. Respondent argues because he was not
physically released, but instead was continuously detained, the
subsequent petitions were untimely filed after 24 hours of his original
admission, citing Helen S. and Nancy A.
    These claims require statutory construction, presenting a question
of law we review de novo. People v. Davison, 233 Ill. 2d 30, 40
(2009). When construing a statute, our goal is to determine and
effectuate the legislature’s intent, best indicated by giving the statutory
language its plain and ordinary meaning. People v. Lewis, 234 Ill. 2d
32, 44 (2009). We must consider the entire statute in light of the
subject it addresses, presuming the legislature did not intend absurd,
unjust, or inconvenient results. Lewis, 234 Ill. 2d at 44. Reviewing
courts will not depart from the statute’s plain language by reading into
it conditions, exceptions, or limitations that contravene legislative
intent. Weather-Tite, Inc. v. University of St. Francis, 233 Ill. 2d 385,
390 (2009).
    Because respondent was involuntarily admitted pursuant to article
VI of the Code (405 ILCS 5/3–600 et seq. (West 2006)), providing
for emergency admission by certification, we first briefly outline the
applicable statutory framework. Section 3–600 authorizes involuntary
admission of a person 18 years of age or older in need of immediate
hospitalization. 405 ILCS 5/3–600 (West 2006). When an individual
is believed to be subject to involuntary admission under that section,
a petition may be filed with a mental-health facility. 405 ILCS
5/3–601(a) (West 2006).
    The petition must include, inter alia, a detailed statement
explaining why the individual is subject to involuntary admission,
including signs and symptoms of a mental illness and any acts, threats,
or other behavior supporting the allegation. 405 ILCS 5/3–601(b)(1)
(West 2006). The petition must also be accompanied by a certificate
of a physician, qualified examiner, or clinical psychologist stating the
individual is subject to involuntary admission and requires immediate
hospitalization. 405 ILCS 5/3–602 (West 2006). The certifying
professional’s statement must be based on a physical examination of

                                   -6-
the individual made within 72 hours of the admission. 405 ILCS
5/3–602 (West 2006).
     Ultimately, section 3–611 requires the mental-health facility
director to file in the trial court the petition and two supporting
certificates within 24 hours after the individual is admitted to the
facility. 405 ILCS 5/3–611 (West 2006). A final order for involuntary
admission is limited to 90 days, subject to extension if the trial court
determines the individual is subject to continued involuntary
admission. 405 ILCS 5/3–813 (West 2006).
     Section 3–611, in relevant part, provides:
             “Within 24 hours, excluding Saturdays, Sundays and
         holidays, after the respondent’s admission under [article VI],
         the facility director of the facility shall file 2 copies of the
         petition, the first certificate, and proof of service of the
         petition and statement of rights upon the respondent with the
         court in the county in which the facility is located. Upon
         completion of the second certificate, the facility director shall
         promptly file it with the court. *** Upon the filing of the
         petition and first certificate, the court shall set a hearing to be
         held within 5 days, excluding Saturdays, Sundays and
         holidays, after receipt of the petition.” 405 ILCS 5/3–611
         (West 2006).
Thus, section 3–611’s 24-hour filing requirement is triggered by an
individual’s admission under article VI, providing for emergency
involuntary admission by certificate. Respondent contends, for
purposes of section 3–611, his admission commenced with his original
physical entry into the mental-health facility on March 26, 2007. We
note, however, that respondent was not admitted pursuant to article
VI when he first entered the facility, making inapplicable the 24-hour
filing requirement of section 3–611.
     Moreover, although the Code does not define the term
“admission,” respondent’s construction of the term as meaning only
physical entry into a facility is inconsistent with the use of the term in
other provisions of the Code. See Stern v. Wheaton-Warrenville
Community Unit School District 200, 233 Ill. 2d 396, 410 (2009)
(reviewing court should not review statutory provisions in isolation,
but should instead review the terms in consideration with other


                                    -7-
relevant provisions). Section 3–813 allows continued involuntary
admission beyond the initial 90 days when the trial court finds “the
recipient continues to be subject to involuntary admission.” 405 ILCS
5/3–813 (West 2006). Section 3–801 provides that “[a] respondent
may request admission as an informal or voluntary recipient at any
time prior to an adjudication that he is subject to involuntary
admission.” 405 ILCS 5/3–801 (West 2006). These provisions clearly
allow a patient who is physically inside a mental-health facility to be
subjected to another “admission” when his condition warrants
additional treatment or care.
    A reasonable construction of these provisions, therefore, is that
the Code refers to “admission” in a legal sense to describe the
individual’s legal status. As the State contends, this consists of a
combination of the person’s susceptibility to being detained and his
actual detention. In other words, section 3–611’s reference to
“admission” is not always limited to the individual’s original physical
entry. When, as here, the individual is physically present in a mental-
health facility and requires additional care and treatment following
entry of a discharge order, section 3–611’s 24-hour filing period
logically begins when a new petition is presented to the facility
director, as opposed to the date of his original physical entry into the
facility. Accordingly, the June 19, 2007, petition seeking respondent’s
emergency involuntary admission under article VI was timely because
it was filed within 24 hours after it was presented to the facility
director.
    Respondent also relies on the Code’s definition of discharge and
the statutory requirement that his belongings must be returned to him
upon discharge. According to respondent, these statutory provisions,
with section 3–611, require that when a patient is ordered discharged,
the patient must be physically released from the facility before the
State may file a new involuntary-admission petition. Respondent’s
argument is supported by the appellate court’s decisions in Helen S.
and Nancy A.
    In Helen S. and Nancy A., the appellate court determined when an
involuntary-admission petition is dismissed but the individual is not
physically released, a subsequently filed petition must be dismissed as
untimely under section 3–611 if not filed within 24 hours of the initial
admission date. Helen S., 342 Ill. App. 3d at 335-36; Nancy A., 342

                                  -8-
Ill. App. 3d at 364. The court in both decisions concluded, absent a
physical release, there was only one “admission” for purposes of
section 3–611. Helen S., 342 Ill. App. 3d at 335-36; Nancy A., 342 Ill.
App. 3d at 364.
     Respondent’s argument and the decisions in Helen S. and Nancy
A. contradict our determination that the term “admission” is not
limited to an individual’s physical entry into a mental-health facility,
and overlook the plain meaning of the Code’s definitions related to
discharge. It is undisputed that section 1–109 of the Code defines
discharge as the “full release” of an individual, and section 2–104 of
the Code requires the return of the individual’s belongings upon
discharge. 405 ILCS 5/1–109, 2–104 (West 2006). Neither of these
provisions, nor section 3–611, however, require that a respondent
ordered discharged must be physically released from the facility before
commencement of subsequent involuntary-admission proceedings
under article VI. Instead, the only express requirements for filing a
section 3–600 petition and accompanying supporting certificates are
contained in sections 3–601(b) and 3–602 (405 ILCS 5/3–601(b),
3–602 (West 2006)).
     Respondent’s position, therefore, essentially requires this court to
mandate full physical release of an individual ordered discharge before
commencement of new involuntary-admission proceedings, in the total
absence of any express or implied legislative intent to impose that
requirement. Respondent’s argument violates the fundamental
principle of statutory construction that this court cannot read into the
statute additional elements not intended by the legislature. Weather-
Tite, Inc., 233 Ill. 2d at 390. Consequently, we reject his argument
that the Code requires physical release of an individual ordered
discharged before commencement of new involuntary-admission
proceedings.
     Supporting our construction of the Code, the appellate court in
People v. Read, 228 Ill. App. 3d 664, 667 (1992), determined that
prior physical release of the respondent is not required before the
State may initiate new involuntary-admission procedures. Noting the
trial court had entered a discharge order, the Read court concluded
that requiring physical release from the facility would require the court
to “construe the statute as requiring the performance of an empty
formality when the legislative intent has been otherwise achieved.”

                                  -9-
Read, 228 Ill. App. 3d at 667. Thus, the Read court concluded the
State was permitted to initiate new involuntary-admission procedures
despite the facility’s failure to relinquish physical custody of the
respondent. Read, 228 Ill. App. 3d at 667.
    The appellate court reached a similar conclusion in Shaw. In that
case, a voluntarily admitted patient requested discharge within the five
days mandated by the Code. Shaw, 153 Ill. App. 3d at 940. The
respondent was not released within the requisite five days, however,
and an involuntary-admission petition was filed. Shaw, 153 Ill. App.
3d at 940. The trial court dismissed that petition and ordered his
discharge, but he was not physically released and a second petition
was filed. Shaw, 153 Ill. App. 3d at 940. Ultimately, the trial court
ordered the respondent’s involuntary admission based on this second
petition. Shaw, 153 Ill. App. 3d at 941.
    The Shaw court acknowledged that the respondent should have
been physically released, but nonetheless determined that the
respondent was technically no longer a patient after the expiration of
the statutory time frame entitling him to discharge. Shaw, 153 Ill. App.
3d at 945. Rejecting the respondent’s challenge to his involuntary
admission based on the failure to release him, the Shaw court reasoned
“the mere failure to discharge, whether or not occasioned by the
mental health facility’s own omission in failing to follow through on
a court order, does not necessarily insulate the respondent from
subsequent, otherwise-valid involuntary proceedings.” Shaw, 153 Ill.
App. 3d at 945.
    Consistent with Read, Shaw, and the plain meaning of the Code’s
provisions,2 we conclude that section 3–611’s 24-hour filing
requirement and the discharge provisions in sections 1–109 and 2–104
do not prohibit the State from filing a petition for involuntary
admission of an individual who had previously been ordered
discharged but was not physically released. Because Helen S. and
Nancy A. contradict our conclusion, we overrule those decisions.
    Here, respondent’s admission legally ended when the trial court


  2
    We cite Read and Shaw only for the proposition that failure to release an
individual following a discharge order does not prevent the State from
initiating a new involuntary-admission proceeding.

                                    -10-
entered the discharge order. A valid petition for emergency admission
under article VI was then timely filed by the facility in compliance with
section 3–611. Although the facility did not physically release
respondent, his continued presence inside the facility did not invalidate
the subsequently filed petition. As the appellate court concluded here,
“[a] new petition begins a new proceeding, to be judged for validity
independent of any prior proceedings.” 386 Ill. App. 3d at 342.
     Although we reject respondent’s construction of the Code, we find
it necessary to express our concern with the series of events that
occurred in this case. After respondent requested discharge he was
twice ordered discharged, but, for reasons not entirely clear in the
record, he was not released. Instead, the State repeatedly sought his
involuntary admission, and eventually was successful. Although the
State timely filed the multiple petitions seeking respondent’s
admission as required by the Code, we are still troubled by the
potential that mental-health facilities could file repetitive petitions,
resulting in the indefinite confinement of an individual without a
court’s examination of the matter.
     The State acknowledges “that the existence of a legal power to file
a valid petition for involuntary commitment before the duty to
discharge a person is fully implemented does not mean that this power
is exempted from judicial supervision, or that courts must disregard
an abuse of power if it occurs.” As even the State concedes, an
unrestrained and unlimited pattern of repeatedly dismissing and
refiling involuntary-admission petitions “could be abused to deprive
a person of his liberty, contrary to one of the Mental Health Code’s
fundamental purposes.” We agree, and remind our courts to be ever
vigilant to protect against abuses of power and preserve the
fundamental liberty interests of individuals subjected to involuntary-
admission proceedings.
     More importantly, though, is our belief that this matter is one that
deserves the attention of the General Assembly. Our appellate court
has observed an increasing number of involuntary-commitment cases
requiring review. See In re Dorothy J.N., 373 Ill. App. 3d 332, 338
(2007) (Steigmann, P.J., specially concurring) (noting that 50
decisions were rendered by the court regarding involuntary admissions
in one year). The appellate court has also repeatedly expressed serious
concerns with the State’s failure to adhere to the Code’s procedural

                                  -11-
safeguards meant to protect the fundamental liberty interests at stake.
See, e.g., In re Suzette D., 388 Ill. App. 3d 978, 987 (2009) (“we find
the State’s perfunctory manner in prosecuting these [involuntary-
admission] petitions disturbing”); In re John R., 339 Ill. App. 3d 778,
785 (2003) (admonishing that proceedings under the Code “should
not be conducted pro forma”); In re Luttrell, 261 Ill. App. 3d 221,
230-31 (1994) (collecting cases) (expressing “dismay at the slipshod
manner with which these cases are handled” and concluding that the
State routinely disregards procedural safeguards). We agree with the
appellate court’s view and reiterate our sincere belief that the General
Assembly should carefully consider the challenging issues presented
by these cases. As one appellate court justice asserted, “[m]ental-
health cases are treated differently than other proceedings because we
have permitted them to become different.” In re Lisa G.C., 373 Ill.
App. 3d 586, 598 (2007) (Knecht, J., dissenting).

                          III. CONCLUSION
    We hold that the plain meaning of section 3–611 of the Code and
the statutory definitions related to discharge do not prohibit the State
from filing a new petition for involuntary admission of an individual
ordered discharged but who is not physically released before filing the
petition. We overrule the contrary holdings in Helen S. and Nancy A.
For the foregoing reasons, we affirm the appellate court’s judgment.



                                  Appellate court judgment affirmed.




                                 -12-